deference to the district court's factual findings if supported by substantial
                evidence and not clearly erroneous but review the court's application of
                the law to those facts de novo. Lader v. Warden, 121 Nev. 682, 686, 120
                P.3d 1164, 1166 (2005).
                            First, appellant argues that counsel was ineffective for failing
                to prepare for trial. Specifically, appellant claims that investigator J.
                Osterman did not meet with appellant until right before trial, resulting in
                a failure to investigate a list of potential leads due to time constraints, and
                that counsel failed to timely provide appellant with the transcripts from a
                pretrial hearing until a few days before trial, thereby preventing an
                adequate investigation of appellant's "list of salient points" to rebut
                testimony from that hearing. Appellant's bare claims have failed to
                demonstrate deficiency or prejudice. See Hargrove v. State, 100 Nev. 498,
                502, 686 P.2d 222, 225 (1984). Appellant does not attempt to explain why
                he did not provide the leads to counsel in the several years preceding trial,
                nor does he dispute the district court's finding, which was supported by
                evidence in the record, that counsel had been utilizing a different
                investigator until shortly before trial. Further, appellant fails to state
                what leads or "salient points" should have been investigated, what the
                results would have been, or how it would have affected the outcome of the
                trial. See Molina v. State, 120 Nev. 185, 192, 87 P.3d 533, 538 (2004). We
                therefore conclude that the district court did not err in denying this claim.
                            Second, appellant argues that counsel was ineffective for
                failing to conduct a pretrial interview of victim J. Lopez, Jr. Appellant has
                failed to demonstrate deficiency or prejudice. Appellant has not shown
                that counsel was objectively unreasonable in not interviewing a victim

SUPREME COURT
        OF
      NEVADA
                                                       2
(CO I947,
                who repeatedly told police that he could not remember details of the
                shooting and who did not identify appellant in a photographic lineup. At
                trial, the victim maintained that he could not remember, and at the
                evidentiary hearing for the instant petition, the victim testified that at the
                time of trial he felt that the best way to help appellant was to continue to
                maintain that he could not remember. We therefore conclude that the
                district court did not err in denying this claim.
                            Third, appellant argues that counsel was ineffective for failing
                to request that the jury be instructed that it must presume the two
                murder weapons lacked appellant's fingerprints because the State failed to
                test the murder weapons for fingerprints. Appellant has failed to
                demonstrate deficiency or prejudice. Appellant admitted at trial to
                handling, and was previously convicted of crimes involving the discharge
                of, one of the firearms, and he was acquitted of the crime involving the
                other firearm. Thus a lack of prints would not have exculpated him.
                Further, two defense witnesses, one of whom was a former member of
                appellant's gang, testified that gang members passed guns among
                themselves, and accordingly, the presence of prints other than appellant's
                would also not have been exculpatory. We therefore conclude that the
                district court did not err in denying this claim.
                             Fourth, appellant argues that counsel was ineffective for
                failing to object to the hearsay testimony of A. Melendez, which allegedly
                portrayed him as a violent man with criminal tendencies. Appellant has
                failed to demonstrate deficiency or prejudice. The testimony of the
                witness, who was subject to cross-examination, was elicited as a prior
                inconsistent statement, which is excluded from the definition of hearsay.

SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A
                   See NRS 51.035(2)(a). Further, appellant had pleaded guilty to the crime
                   about which the witness was testifying, which included an enhancement
                   for gang activity. We therefore conclude that the district court did not err
                   in denying this claim.
                               Fifth, appellant argues that counsel was ineffective for failing
                   to object to leading questions posed by the State. Appellant has failed to
                   demonstrate deficiency or prejudice. Most of the questions to which
                   appellant refers did not lead but rather recapped the witness's prior
                   testimony before posing a new question. The few that could arguably be
                   considered leading were of such minor consequence that counsel was not
                   objectively unreasonable in not objecting to them. We therefore conclude
                   that the district court did not err in denying this claim.
                               Sixth, appellant argues that counsel was ineffective for failing
                   to object to the expert testimony of a witness who had not been noticed as
                   an expert. Appellant has failed to demonstrate deficiency or prejudice.
                   Appellant did not ask counsel about this witness at the evidentiary
                   hearing nor demonstrate that it was objectively unreasonable for counsel
                   to refrain from objecting to testimony that is only questionably expert in
                   nature. Further, the allegedly expert testimony to which appellant now
                   objects had already largely been admitted via other witnesses such that he
                   could not demonstrate a reasonable probability of a different outcome at
                   trial had the testimony been excluded. We therefore conclude that the
                   district court did not err in denying this claim.
                               Seventh, appellant argues that counsel was ineffective for
                   failing to move for a new trial based on juror misconduct. Appellant has
                   failed to demonstrate deficiency or prejudice. The district court's findings

SUPREME COURT
      OF
    NEVADA
                                                          4
DA 1947A ctlEtop
                 that the jurors were aware of the existence of, but not the content of,
                 various media reports of the trial, as well as that the existence of such
                 reports did not affect the jurors' ability to render a fair and impartial
                 verdict, was supported by substantial evidence in the record. We therefore
                 conclude that the district court did not err in denying this claim.
                             Eighth, appellant argues that counsel was ineffective for
                 admitting appellant's guilt during the opening statements to the penalty
                 phase of the trial. Appellant has failed to demonstrate deficiency or
                 prejudice. Counsel did not insinuate appellant's guilt, but rather
                 commented on the jury's ability to sift through a lot of disparate
                 information during the guilt phase of trial. We therefore conclude that the
                 district court did not err in denying this claim.
                             Finally, appellant argues that the cumulative effect of
                 counsel's errors warrants reversal of his conviction. Because appellant
                 failed to demonstrate error, he necessarily failed to demonstrate
                 cumulative error.
                             Next appellant argues that he is entitled to a new trial based
                 on newly discovered evidence: the testimony of J. Lopez, Jr. Even were
                 such a claim cognizable in a post-conviction petition for a writ of habeas
                 corpus, appellant's claim is untimely. A motion for new trial based on new
                 evidence must be raised within two years of the verdict. NRS 176.515(3).
                 Appellant's verdict was rendered on May 1, 2007, but the instant petition
                 was filed more than three years later. Moreover, as a separate and
                 independent ground to deny relief, appellant could not have met the
                 requirements for a new trial even had his motion been timely filed. The
                 district court found Mr. Lopez to be utterly lacking in credibility, such that

SUPREME COURT
        OF
     NEVADA
                                                        5
(0) 1947A    e
                       his new information would not have "render[ed] a different result probable
                       upon retrial." Sanborn v. State, 107 Nev. 399, 406, 812 P.2d 1279, 1284
                       (1991).
                                   For the foregoing reasons, we conclude that appellant's claims
                       are without merit, and we
                                   ORDER the judgment of the district court AFFIRMED.




                                                                                        J.
                                                          Hardesty


                                                                    Lxl Aia             J.
                                                          Douglas


                                                                                        J.




                       cc:   Hon. Abbi Silver, District Judge
                             Oronoz & Ericsson
                             Attorney General/Carson City
                             Clark County District Attorney
                             Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                            6
(0) 1947A    4111))0